Exhibit 10 (22)
Form of Restricted Stock Agreement
(Management)
LAYNE CHRISTENSEN COMPANY
2006 EQUITY INCENTIVE PLAN
Restricted Stock Agreement

     
Date of Grant:
                                                              
 
   
Number of Restricted Shares Granted:
                                          (                    )

          This Agreement dated                                         , is made
by and between Layne Christensen Company, a Delaware corporation (the
“Company”), and                                          (“Participant”).
RECITALS:
          A. Effective June 8, 2006, the Company’s stockholders approved the
Layne Christensen Company 2006 Equity Incentive Plan (the “Plan”) pursuant to
which the Company may, from time to time, grant Shares of Restricted Stock to
eligible Service Providers of the Company.
          B. Participant is a Service Provider of the Company or one of its
Affiliates and the Company desires to encourage him/her to own Shares and to
give him/her added incentive to advance the interests of the Company, and
desires to grant Participant shares of Restricted Stock of the Company under the
terms and conditions established by the Committee.
AGREEMENT:
          In consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties agree as follows:
          1. Incorporation of Plan. All provisions of this Award Agreement and
the rights of Participant hereunder are subject in all respects to the
provisions of the Plan and the powers of the Committee therein provided.
Capitalized terms used in this Agreement but not defined shall have the meaning
set forth in the Plan.
          2. Grant of Restricted Stock. Subject to the conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Participant that number of Shares of Restricted Stock identified above
opposite the heading “Number of Restricted Shares Granted” (the “Restricted
Shares”).
          3. Restrictions on Transfer/Vesting Date. Subject to any exceptions
set forth in this Agreement or in the Plan, the Restricted Shares or the rights
relating thereto may not be sold, transferred, gifted, bequeathed, pledged,
assigned, or otherwise alienated or hypothecated, voluntarily or involuntarily,
prior to [insert vesting provisions] (the “Vesting Date”). On the Vesting Date,
such restriction on transfer shall lapse and the Restricted Shares, if not
previously forfeited pursuant to Section 4 below, will become freely
transferable under this Agreement and the Plan, subject only to such further
limitations on transfer, if any, as may exist under applicable law or any other
agreement binding upon Participant.
     The Committee may, in its sole discretion, accelerate the Vesting Date for
any or all of the Restricted Shares, if in its judgment the performance of
Participant has warranted such acceleration and/or such acceleration is in the
best interests of the Company.
          4. Forfeiture Prior to Vesting. Unless otherwise provided herein, if
Participant’s position as a Service Provider with the Company or any of its
Affiliates is terminated prior to the Vesting Date for one or more of the
Restricted Shares, Participant will thereupon immediately forfeit any and all
unvested Restricted Shares, and the full ownership of such Restricted Shares and
rights will revert to the Company. Upon such forfeiture, Participant shall have
no further rights under this Agreement. For purposes of this Agreement, transfer
of employment between the Company and any of its Affiliates (or between
Affiliates) does not constitute a termination of Participant’s position as a
Service Provider. If Participant’s position as a Service Provider with the
Company or any of its Affiliates is terminated by the

 



--------------------------------------------------------------------------------



 



Company or any of its Affiliates prior to the Vesting Date and due to
Participant’s death or Disability, all restrictions on the Restricted Shares
will lapse and cease to be effective, as of the date of Participant’s
termination as a Service Provider.
          5. Certificates. The Restricted Shares shall be issued in the name of
Participant or a nominee of Participant as of the Date of Grant. One or more
certificates representing the Restricted Shares shall bear a legend similar to
the following:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AND SUBJECT
TO CERTAIN CONDITIONS UNDER THE LAYNE CHRISTENSEN COMPANY 2006 EQUITY INCENTIVE
PLAN AND THE APPLICABLE RESTRICTED STOCK AGREEMENT PURSUANT TO WHICH THE SHARES
WERE ISSUED. THESE SHARES ARE SUBJECT TO A RISK OF FORFEITURE AND CANNOT BE
SOLD, DONATED, TRANSFERRED OR IN ANY OTHER MANNER ENCUMBERED EXCEPT IN
ACCORDANCE WITH THE TERMS OF SUCH PLAN AND AGREEMENT, COPIES OF WHICH ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF LAYNE CHRISTENSEN COMPANY.
          6. Dividends and Voting. Participant is entitled to (i) receive all
dividends, payable in stock, in cash or in kind, or other distributions,
declared on or with respect to any Restricted Shares as of a record date that
occurs on or after the Date of Grant hereunder and before any transfer or
forfeiture of the Restricted Shares by Participant, provided that any such
dividends paid in cash are to be held in escrow by the Company and, such cash
dividends and distributions are to be subject to the same rights, restrictions
on transfer and conditions regarding vesting and forfeiture as the Restricted
Shares with respect to which such dividends or distributions are paid at the
time of payment, and (ii) exercise all voting rights with respect to the
Restricted Shares, if the record date for the exercise of such voting rights
occurs on or after the Date of Grant hereunder and prior to any transfer or
forfeiture of such Restricted Shares. In the event of forfeiture by Participant
of any or all of the Restricted Shares or any of the equity securities
distributed to Participant with respect thereto, Participant forfeit all cash
dividends held in escrow and relating to the underlying forfeited Restricted
Shares and must returned to the Company any distributions previously paid to
Participant with respect to such Restricted Shares.
          7. Withholding with Stock. Unless specifically denied by the
Committee, Participant may elect to pay all minimum required amounts of tax
withholding, or any part thereof, by electing to transfer to the Company Shares
having a value equal to the minimum amount required to be withheld under
federal, state or local law or such lesser amount as may be elected by the
Participant. The value of Shares to be transferred to the Company shall be based
on the Fair Market Value of the Stock on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”), as determined by the Committee.
Any such elections by the Participant to have Shares withheld for this purpose
will be subject to the following restrictions:
     (a) All elections must be made prior to the Tax Date;
     (b) All elections shall be irrevocable; and
     (c) If Participant is an officer or director of the Company within the
meaning of Section 16 of the 1934 Act (“Section 16”), the Participant must
satisfy the requirements of such Section 16 and any applicable rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.
          8. Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
          9. Notice of I.R.C. Section 83(b) Election. If Participant makes an
election under Section 83(b) of the Code, Participant shall promptly notify the
Company of such election.
          10. Amendment. This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.
          11. Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
          12. Binding Effect. Except as expressly stated herein to the contrary,
this Agreement will be binding upon and inure to the benefit of the respective
heirs, legal representatives, successors and assigns of the parties hereto.

2



--------------------------------------------------------------------------------



 



          This Agreement has been executed and delivered by the parties hereto.

                      The Company:       Participant:    
 
                    Layne Christensen Company            
 
                   
By:
                                     
 
  Name:                
 
                   
 
  Title:           Address of Participant:    
 
                   
 
                   
 
                   
 
                   
 
                   

3